Citation Nr: 9903792	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  96-44 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an increased rating for a central nervous 
system disorder manifested by nystagmus, currently rated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1966 to 
July 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) from a Department of Veterans Affairs (VA) 
Salt Lake City Regional Office (RO) October 1995 rating 
decision which denied an increased evaluation for a central 
nervous system disorder manifested by nystagmus, evaluated as 
10 percent disabling.

This issue was previously before the Board in January 1998 at 
which time it was remanded for further development of the 
evidence.

In addition, the Board notes that, by August 1998 rating 
decision, the RO granted service connection for tension 
headaches secondary to the service-connected central nervous 
system disorder manifested by nystagmus, and assigned a 
noncompensable disability evaluation.  As the veteran has not 
disagreed with the assigned rating, this matter is not before 
the Board at this time.  See Grantham v. Brown, 114 F 3d. 
1156 (Fed.Cir. 1997); Holland v. Gober, No. 97-7045 (Fed.Cir. 
Jul. 29, 1997).


FINDINGS OF FACT

1.  A 10 percent rating is the highest schedular evaluation 
assignable for the veteran's central nervous system disorder 
manifested by nystagmus.

2.  The evidence of record does not present such an 
exceptional or unusual disability picture, due solely to the 
service-connected central nervous system disorder manifested 
by nystagmus, as to render impractical the application of the 
regular schedular standards.






CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
central nervous system disorder manifested by nystagmus are 
not met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.321, 4.87a, Code 6016 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the symptomatology associated with 
his central nervous system disorder manifested by nystagmus 
is productive of blurred vision, eye aches, watery eyes and 
poor concentration.  He further contends that these symptoms 
have impeded his ability to perform his duties at work.  
Thus, he maintains that an increased evaluation is warranted 
for his central nervous system disorder manifested by 
nystagmus.

The veteran's claim for an increased evaluation for his 
service-connected central nervous system disorder manifested 
by nystagmus is well grounded, in that it is plausible or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  In general, an allegation of an increased 
disability is sufficient to establish a well-grounded claim 
seeking an increased rating.  Procelle v. Derwinski, 2 Vet. 
App. 629 (1992).  Here, the veteran's contention concerning 
the severity of his eye disorder (within the competence of a 
lay party to report) is sufficient to conclude that his claim 
is well grounded.  Thus, the Board finds that the facts 
relevant to the issue on appeal have been properly developed 
and that the statutory obligation of the VA duty to assist 
the veteran has been satisfied.  38 U.S.C.A. § 5107(a) 
(1998).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  Separate diagnostic 
codes identify the various disabilities.  When evaluating a 
disability, any reasonable doubt regarding the degree of 
disability is resolved in favor of the claimant.  38 C.F.R. 
§ 4.3 (1998).

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (1998).

The Board has considered not only the remote history of the 
central nervous system disorder manifested by nystagmus, but 
also the more recent history along with the current medical 
findings, and particularly in light of the veteran's 
contentions in this case as outlined above.  Where 
entitlement to service connection has already been 
established and increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A review of the record reveals that, by February 1971 rating 
decision, the RO granted service connection for a central 
nervous system disorder manifested by nystagmus, and assigned 
a 10 percent disability evaluation.  The RO based this 
determination on the veteran's service medical records, and 
the results of a VA medical examination conducted in January 
1971.

In March 1995, the veteran requested an increased rating for 
his service-connected central nervous system disorder 
manifested by nystagmus, evaluated as 10 percent disabling.

Outpatient treatment records, dated in January 1995 to March 
1997, from the Salt Lake City VA Medical Center, show that, 
in January 1995, the veteran was seen with complaints of 
blurred vision.  Examination revealed that he had nystagmus 
in all positions.  A February 1995 record shows that veteran 
reported that the severity of his nystagmus had increased.  
Upon examination, his corrected and uncorrected visual acuity 
was 20/20 bilaterally.  It was noted that he had horizontal 
nystagmus which was more severe with lateral gaze.  He was 
assessed as having oscillopsia and nystagmus.  In March 1995, 
a magnetic resonance imaging study of the veteran's brain did 
not reveal any abnormalities.  A March 1997 record shows that 
he was assessed as having presbyopia.

By a March 1995 statement, the veteran reported that he 
experienced burning, watering and aching in his eyes.  He 
further reported that these symptoms occurred whenever he was 
reading, writing or concentrating.  He indicated that his 
employment relied heavily on the use of eyesight as it 
involved a great deal of reading and writing.

On VA medical examination in April 1995, the veteran was 
shown to have had an uncorrected vision of 20/20 bilaterally.  
Horizontal nystagmus was in all meridians of gaze and 
intensified in extremes of gaze.  Nystagmus was also present 
at near and far distances.  Ocular rotations were generally 
normal except for nystagmus.  The veteran's pupils, corneal 
reflexes and ocular rotations were generally normal except 
for nystagmus.  His media, fields, discs and retina were also 
normal.  The examiner's impression was that there was very 
little change in the veteran's nystagmus condition.

On VA neurological examination in May 1995, the veteran 
reported that he experienced blurred vision, eye aches, 
watery eyes and poor concentration.  Examination revealed 
that he had bilateral nystagmus which was pronounced in a 
locked gaze.  Pin prick and corneal reflexes were intact.  
The examiner's impression was that, besides the veteran's 
nystagmus, neurological examination had not shown any 
dysfunctions.

A VA psychiatric examination was performed in connection with 
the veteran's claim for service connection for post traumatic 
stress disorder in June 1995.  At that time, the veteran 
reported that he experienced rapid eye movement as well as 
pain and throbbing sensations in his eyes.  He further 
reported that he had difficulty reading and focusing his 
vision.  He indicated that his mental concentration was poor, 
and that he experienced sensations where the room appeared to 
spin.  He indicated that, while he was able to work, his 
abnormal eye movements had impeded his effectiveness in the 
work place at times.  The diagnosis was nystagmus of an 
undetermined etiology.

On VA ophthalmologic examination in February 1997, the 
veteran reported that he had moving eyes.  He further 
reported that his eyes ached, and that he had difficulty 
reading.  Upon examination, the veteran's right eye 
uncorrected visual acuity was 20/25 at distance and 20/70 at 
near; corrected visual acuity was 20/20 bilaterally.  The 
veteran's left eye uncorrected visual acuity was 20/25 at 
distance and 20/50 at near; corrected visual acuity was 20/20 
bilaterally.  There was no diplopia or visual field deficit.

On VA medical examination in March 1997, the veteran reported 
that he experienced blurred vision, dizziness and reading 
difficulties.  He indicated that his glasses had not relieved 
these symptoms.  He reported that, while these symptoms had 
interfered with his job duties, they had not prevented him 
from completing them.  He indicated that he was unable to 
read at night, and that the severity of his symptoms 
increased whenever he concentrated.  He reported that he felt 
that his career was in decline because of his inability to 
perform his job functions.  A review of his systems revealed 
that the had oscillopsia, but no double vision, dysarthria, 
dysphagia, numbness or tingling.  It was reported that a 
review of his system was unremarkable, and that no 
paresthesia, weakness or clumsiness were present.  Physical 
examination of his cranial nerve revealed that it exhibited 
horizontal nystagmus with a fast phase to the right which 
increased in severity on the right lateral gaze and tenuated 
in severity on the left lateral gaze.  It was noted that the 
veteran's nystagmus attenuated markedly when he was spoken to 
or distracted.  It was further noted that he developed an 
obvious convergent spasm whenever he converged visually.  His 
cranial examination was otherwise normal.  It was reported 
that the veteran developed an obvious convergent spasm when 
he converged visually.  Neurological examination was entirely 
normal.  The examiner's impression was that the veteran 
exhibited obvious nystagmoid movements which were accompanied 
by sensation of oscillopsia.  The examiner indicated that, by 
history, the veteran's pain and inability to concentrate had 
affected his ability to perform his job duties.  The examiner 
reported that examination had not found any neurological 
deficits, and that it was curious that the veteran's 
nystagmus was minimized by distraction.  The examiner further 
reported that it was unusual that the veteran's symptoms had 
progressed since his previous compensation and pension 
examination two years earlier.

The record reflects that the veteran's service-connected 
central nervous system disorder manifested by nystagmus is 
currently rated as 10 percent disabling pursuant to 38 C.F.R. 
§ 4.84a, Diagnostic Code 6016, for central nystagmus.  A 10 
percent evaluation is the highest schedular evaluation 
assignable under this code.

As such, the Board has considered the provisions of 38 C.F.R. 
§ 3.321 as did the RO, previously.  However, there is no 
evidence that this disability presents an exceptional case or 
unusual disability picture which would warrant a higher 
rating under this code.  Specifically, while the VA 
examination reports show that the veteran indicated that the 
symptoms associated with his eye disorder had affected his 
ability to perform his job duties, they also show that he 
reported that he was able to carry out these duties and 
maintain his employment.  In addition, although the most 
recent VA examination report shows that the veteran reported 
that he felt that his career was in decline because his eye 
disorder had impeded his ability to perform his job 
functions, he has provided no specific evidence which 
substantiates this assertion.  As such, it has not been shown 
that this eye disorder has produced a marked interference 
with his ability to maintain employment.  Additionally, the 
evidence does not demonstrate that the veteran has been 
hospitalized frequently for treatment of this disorder.  
Under these circumstances, the Board finds that the veteran's 
service-connected central nervous system disorder manifested 
by nystagmus is adequately compensated by the 10 percent 
rating, currently assigned, and the criteria for submission 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  Accordingly, an increased rating 
is not warranted.






ORDER

An increased evaluation for a central nervous system disorder 
manifested by nystagmus is denied.




		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

